Mandamus. [1] The question presented by this proceeding is whether, after notice of appeal, given by a husband — appellant, from an interlocutory judgment in a divorce action rendered against him, the trial court may legally refuse to settle the reporter's transcript on appeal for the sole reason that the appellant is guilty of contempt of court in refusing to comply with an order of *Page 719 
said court by which he was directed to pay to the plaintiff (respondent in the appeal) a specified sum of money to enable her to defend as against such appeal.
On the authority of the cases of Manriquez v. SuperiorCourt, 199 Cal. 749 [251 P. 1118], and Archer v. SuperiorCourt, 81 Cal.App. 742 [254 P. 939], the question should be answered in the negative. It follows that a peremptory writ of mandate should issue from this court directing respondents Superior Court and Douglas L. Edmonds, as Judge, thereof, to proceed in accordance with the provisions of the code and the statutes relating to the settlement of transcripts on appeal, without reference to the fact of whether or not the appellant is in contempt of court as hereinbefore noted. So ordered.
Conrey, P.J., concurred.
York, J., absent.